Citation Nr: 1122098	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right forearm injury with a large fatty tumor.

3.  Entitlement to service connection for a skin disability on hands and arms to include possible cancer, due to herbicide exposure.

4.  Entitlement to service connection for a disability characterized by general malaise, due to exposure to herbicides and ionizing radiation.

5.  Entitlement to service connection for a pulmonary disorder, due to asbestos exposure and exposure to second-hand tobacco smoke.

6.  Entitlement to service connection for headaches, due to ionizing radiation.

7.  Entitlement to service connection for hypertension with stress.

8.  Entitlement to service connection for arthritis of fingers, hands, arms, legs, and gout.

9.  Entitlement to service connection for viral gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to December 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the claims sought.

This appeal also arose from a May 2008 rating decision, in which the RO denied, inter alia, claims of entitlement to service connection for arthritis of fingers, hands, arms, legs, and gout and for viral gastroenteritis.  In September 2008, the Veteran filed a VA Form 9, Appeal to the Board, which the Board construes as a Notice of Disagreement (NOD) as to these claims.  Specifically, the Veteran expressed disagreement with the denial of service connection for these disabilities within one year of the rating decision.  While the Veteran also filed a timely NOD as to the denied claims of entitlement to service connection for hearing loss and posttraumatic stress disorder, a statement of the case (SOC) was issued as to those two claims in September 2010.  The Veteran did not perfect an appeal.  See 38 C.F.R. § 20.200 (2011) (appeal before Board consists of timely filed notice of disagreement in writing, and after the issuance of a statement of the case, a substantive appeal).  Thus, these issues are not part of the current appeal.

The Board notes that although an SOC was also issued as to the claim of entitlement to service connection for viral gastroenteritis in September 2010, the claim was mistakenly construed by the RO as a claim to reopen.  The Board finds that the original rating decision of May 2008 as to the claim of entitlement to service connection for viral gastroenteritis, on the merits, remains in appellate status.

In August 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

The issues of entitlement to service connection for arthritis of fingers, hands, arms, legs, and gout and for viral gastroenteritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The competent and credible evidence of record reflects that the Veteran was not exposed to herbicides during service.

3.  The competent and credible evidence of record reflects that the Veteran was not exposed to ionizing radiation during service.

4.  A low back disability is not etiologically related to active duty service.

5.  A right forearm injury with a large fatty tumor is not etiologically related to active duty service, to include alleged exposure to herbicides.

6.  The Veteran has not been diagnosed with a skin disability on the hands and arms to include possible cancer.

7.  The Veteran has not been diagnosed with a disability characterized by general malaise.

8.  The Veteran has not been diagnosed with a pulmonary disorder.

9.  Headaches are not etiologically related to active duty service, to include alleged exposure to ionizing radiation.

10.  The Veteran's hypertension is not etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A right forearm injury with a large fatty tumor was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A skin disability on hands and arms, to include possible cancer, was not incurred in or aggravated by active service, to include alleged exposure to herbicides.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2010).

4.  A disability characterized by general malaise was not incurred in or aggravated by active service, to include alleged exposure to herbicides and ionizing radiation.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(d), (e), 3.311 (2010).

5.  A pulmonary disorder was not incurred in or aggravated by active service, to include alleged exposure to asbestos and second-hand tobacco smoke.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  Headaches were not incurred in or aggravated by active service, to include alleged exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2010).

7.  Hypertension with stress was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2005 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Post-rating, an attachment to an April 2006 supplemental SOC (SSOC) provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates in a separate letter.  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies each claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, and the report of an April 2008 VA examination.  Also of record and considered in connection with this matter are numerous written documents provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record on the claims is warranted.  In this regard, the Veteran argues that there are outstanding medical records from the VA Medical Center (VAMC) in Lexington, Kentucky.  Pursuant to this request to obtain these records, the RO requested all outpatient treatment records from December 1978 through December 1985 from the Lexington VAMC.  In October 2005, a representative from the VAMC in Lexington responded, noting that the only evidence on file was administrative paperwork (enrolling the Veteran), and no medical charts were found.  A memorandum of formal finding of unavailability of the records from the VAMC in Lexington was associated with the claims file in February 2006.  The Veteran was informed by letter dated in February 2006 of the unavailability of these records, and the steps that the RO took in attempting to obtain these records, which is in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) (2010).

Similarly, the Veteran identified outstanding medical records at the VAMC in Louisville, Kentucky, and the RO made three requests for the records in April 2006, August 2006, and October 2006.  In October 2006, the Louisville VAMC responded that there were absolutely no records on the Veteran.  Retired records were also checked, and the search returned no results.  A memorandum of formal finding of unavailability of the records from the VAMC in Louisville was associated with the claims file in November 2006.  The Veteran was informed by letter dated in November 2006 of the unavailability of these records, and the steps that the RO took in attempting to obtain these records, which is in compliance with the provisions of 38 C.F.R. § 3.159(c)(2).

Thus, the Board finds that the RO has taken adequate steps in attempting to obtain VAMC records identified as outstanding by the Veteran, and also fulfilled its duty to assist in informing the Veteran of the unavailability of such records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the Veteran was provided with an examination regarding his claims of entitlement to service connection for a low back disability and for a right forearm injury with a large fatty tumor.  The Veteran has not been provided with examinations pertaining to his claims of entitlement to service connection for a skin disability on hands and arms, a disability characterized by general malaise, a pulmonary disorder, headaches, and hypertension with stress.  Simply stated, the standards of McLendon are not met regarding those claims because there is no competent or credible evidence providing any indication that the Veteran was exposed to herbicides, ionizing radiation, or that any of his disabilities is otherwise related to service, as will be explained in detail below.  Additionally, to the extent that the Veteran is competent to allege skin problems and headaches in service, the Board rejects his allegations because it finds the Veteran is not credible, which determination is explained in more detail below.  Additionally, there is no competent evidence of a current skin disability, a disability manifested by malaise, a pulmonary disorder, or a disability manifested by headaches.  Elevated blood pressure readings are not shown in service.

Because the Veteran does not meet at least one of the necessary criteria to warrant an examination in connection with the claims of entitlement to service connection for a skin disability on hands and arms, a disability characterized by general malaise, a pulmonary disorder, headaches, and hypertension with stress, VA is not obliged to afford the Veteran a VA examination in connection with each of these claims.  See McLendon, 20 Vet. App. at 81-86.

The Board also notes that, in August 2010, the Veteran submitted a July 2010 medical record pertaining to the claim of entitlement to service connection for right forearm injury with large fatty tumor.  The evidence was a final report of an x-ray of the right arm.  The findings included a three millimeter calcific density in the dorsomedial distal forearm soft tissues.  Nothing further than a diagnosis was provided.  This evidence was submitted without a waiver of initial RO consideration of that evidence.  38 C.F.R. §20.1304(c) indicates that submission of pertinent evidence after the last SSOC requires a waiver of initial RO consideration or should be referred to the agency of original jurisdiction (AOJ) for consideration.  Here, however, the Board finds that the July 2010 record is not pertinent to the Veteran's claim of entitlement to service connection for right forearm injury with large fatty tumor because it only confirms a diagnosis that is already of record (and was considered by the AOJ).  Therefore, the Board finds that a remand for initial RO consideration of this evidence is unnecessary.

The Veteran also presents an argument that VA did not afford him an opportunity for a Board hearing.  A September 2010 letter informed the Veteran that his hearing was scheduled in October 2010.  In a letter dated in September 2010, the Veteran informed the RO that he was presently incarcerated, which could adversely affect his ability to attend a hearing.  A September 2010 inmate request for transportation indicates that the Virginia Department of Corrections had a policy of not transporting offenders for that type of hearing.  Offenders were only transported per court order or for medical reasons.

The Veteran then requested that a hearing be convened in his absence, and that his representative or a VA Benefits Counselor appear in his place and that his substantive appeal (VA Form 9) dated July 2010 and all attachments and evidence previously submitted be read into the record at the hearing.  The Veteran also cited 38 C.F.R. § 20.700(e) (2010) for the proposition that if an appellant is unable to appear for an electronic hearing because of incarceration, the opportunity for a hearing before the Board should not be affected.  A hearing, however will not normally be scheduled solely for the purpose receiving argument by a representative unless good cause is shown as determined by the Veterans Law Judge assigned to conduct the hearing.  38 C.F.R. § 20.700(b) (2010).  At the scheduled hearing time, the Veteran's representative declined to appear on his behalf or file a motion to reschedule the hearing.  The RO declined to provide a VA Benefits Counselor to appear on the Veteran's behalf.  Because the Veteran or a representative did not appear, the hearing was not convened.

The Veteran's reference to 38 C.F.R. § 20.700(e) is irrelevant here.  This regulation permits an appellant to decline an electronic hearing without loss of an opportunity for a hearing in person before the Board.  In the Veteran's July 2010 substantive appeal, the Veteran specifically requested a videoconference hearing.  The Veteran was unable to appear because of incarceration and has not indicated that he will be released any time in the near future.

The Veteran filed a motion for a rescheduled hearing, and that motion was denied by the Board because good cause for another hearing was not shown.  In an October 2010 letter, the Veteran requested that the Board issue a subpoena to compel his attendance at a rescheduled hearing.  That motion has also been denied, which official notification will be sent to the Veteran separately.  Therefore, the Board finds that VA has no outstanding duties to provide the Veteran with a hearing at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Thus, any such error is considered to be harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The claims are therefore ready for adjudication.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, private medical records, DRO hearing transcript, and VA examination report.  Although this Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claim file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service connection may be granted for any current disability for which it is shown was caused by a disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson, 581 F.3d 1313 (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Low Back Disability

The Veteran argues that he developed a low back disability in service, due to his Airborne training.  Service treatment records are silent for any complaints of or treatment for back problems.  In August 1976 and September 1976 Reports of Medical History, the Veteran denied recurrent back pain.  On separation examination in October 1978, clinical evaluation of the spine and other musculoskeletal system were normal.  At separation in December 1978, the Veteran noted that there had been no change in his medical condition.

Private medical records from the Veteran's post-service employer reflect that the Veteran was provided with several physicals from February 1987 to March 1991.  At each physical, the Veteran continued to deny joint problems.  The Veteran also repeatedly denied any injuries, illnesses, or problems since each prior medical examination.

Correctional center treatment records reflect that the Veteran has been assigned to a lower bunk due to back pain.

In July 2007, the Veteran composed a draft of a medical opinion that he intended to have signed by his treating physician.  He sent this draft to several people, with request for help in obtaining diagnoses.  The draft has been submitted to VA repeatedly since July 2007, yet over time, the Veteran ceased referring to it as a "draft," and instead, attempted to pass it off as an actual statement of diagnoses and nexuses by his treating physician.  Notably, this statement has never been signed by the Veteran's physician and has often included additional notes in the Veteran's handwriting (and initialed with the Veteran's own initials).  This draft states that the Veteran's back disability is due to military service.

In August 2007, the Veteran underwent an x-ray of his spine, which revealed minimal wedging of the L1 vertebral body with sclerosis in the inferior endplate and narrowing of the L1-L2 disc with endplate hypertrophy surrounding the disc.  There was mild narrowing of the L2-L3 disc.  The rest of the discs were normal in height.  Anterior osteophytes were presented in the endplates at L4-L5.  The pedicles and posterior elements were intact.  Degenerative changes were present in the facet articulations throughout the lumbar spine.  There were no congenital anomalies.

In April 2008, the Veteran was provided with a VA examination in response to his claim.  The Veteran reported that he injured his back while performing Airborne training.  He stated that he hit a rock with the small of his back when he landed.  He completed Airborne school with the pain and did not go to medical or have x-rays.  The Veteran reported that he has required over-the-counter pain medication since that time.  The Veteran described his pain as progressively worse since the onset.  The examiner reviewed the Veteran's August 2007 x-rays, and diagnosed the Veteran with osteoarthritis with mild degenerative disc disease at L1-L2 and L2-L3.

The examiner opined that it was less likely than not that the Veteran's osteoarthritis with mild degenerative joint disease L1-L2 and L2-L3 was related to the Veteran being a parachutist during military service.  He noted that the Veteran did have back pain with documented degenerative disc disease.  Unfortunately, the Veteran's service treatment records were silent for any back problems.  There was also no documentation at separation of any back problem, and there were no complaints until after the Veteran's incarceration in 1991.  The examiner reviewed the medical report prepared by the Veteran (because he mistakenly believed it was authored by a physician), and he did not agree with the findings because there was no evidence in the service treatment records to support any of the findings.

The Board finds that the Veteran's lumbar degenerative joint disease is unrelated to service.  It was not until a lumbar x-ray in July 2007-almost 30 years after separation from active duty-that the Veteran had a diagnosed low back disability.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, the only competent opinion as to a nexus between the Veteran's back disability and service weighs against the claim.  The Board finds this opinion probative as the examiner considered the relevant evidence of record and provided a full rationale for his opinion.

The Board acknowledges that the Veteran asserts that he had an in-service low back injury and continuity of back pain since service.  In this case, the Board acknowledges that the Veteran is competent to report on his history of an injury and any subsequent symptoms to establish service connection through continuity of symptomatology.  See, e.g., Harvey v. Brown, 6 Vet. App. 390, 394 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  However, the Board, does not find the Veteran credible as to his statements of continuity.  Nine years after service, he continuously denied joint pain during his post-service employment physicals, which directly refutes his current statements in connection with this compensation claim, which hurts the Veteran's credibility.  If the Veteran was suffering from continuous back pain since service, as alleged, he would have suffered from joint pain at that time, and the Board finds it would be reasonable that he would have reported such pain if he was experiencing it at that time.  Therefore, the Board accords more probative weight to the statements he made prior to filing a claim for VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Because the Board accords no probative value to the Veteran's allegations of an in-service low back injury, the fact that the VA examiner relied upon the lack of evidence of an injury as a basis for his medical opinion does not negatively impact the opinion.  Had the examiner actually believed the Veteran and attributed the low back disability to the alleged in-service injury, the Board would have rejected the medical opinion as being based upon an inaccurate medical history.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Stated simply, the Board rejects the Veteran's allegation of an in-service low back injury as not being credible.

On this subject, the Board notes it finds the Veteran's general credibility to be lacking considering that he wrote and submitted a physician's nexus opinion initially as a draft, but continued to fraudulently resubmit it dozens of times as an actual statement from his physician.  These actions by the Veteran significantly hurt his overall credibility and as a result, the Board accords his statements on this issue and other issues no probative value.

For all the foregoing reasons, the claim of entitlement to service connection for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Right Forearm Injury with a Large Fatty Tumor

The Veteran argues that used his right arm to block blows while performing hand-to-hand combat training in service, and he thereafter developed a large fatty tumor on his right forearm.  Service treatment records are silent for any complaints of or treatment for a fatty tumor or any injury to the right arm.  In August 1976 and September 1976 Reports of Medical History, the Veteran denied any tumor or growth.  On separation examination in October 1978, clinical evaluations of the skin and upper extremities were normal.  At separation in December 1978, the Veteran noted that there had been no change in his medical condition.

Prison medical treatment records reflect that in March 1998, the Veteran reported that many years ago while working at the nuclear power plant, he often struck his right arm against things.  He thereafter noted swelling on the right forearm, which progressively became larger.  Inspection of the right forearm revealed a large raised, flat lesion, which was non-tender on palpation.

In August 2005, the Veteran testified before a Decision Review Officer and noted that he did not notice anything materialize on his right arm until about 1997 or 1998.

April 2008 VA examination revealed a lipoma of the right forearm.  The Veteran reported that he was in the Infantry, engaging in hand-to-hand combat training in Georgia and noted a lump on his right forearm in 1979 or 1980.  He asserted that he used his right arm repetitively to block blows, and over the years it grew and felt harder.  On skin examination, the Veteran had an eight-centimeter by six-centimeter raised, firm, moveable lump on the ulnar side of the proximal lower arm.  The area was mildly tender to firm palpation and did not affect the joint.  Skin was intact with no erythema or other abnormalities noted.  X-ray revealed no acute radiographic abnormality of the right forearm in the soft tissues.  Bones were well aligned, joint spaces were maintained, and there was no acute fracture or dislocation.

The examiner noted that the Veteran's service treatment records were silent for forearm complaints, fatty tumor, or other complaints related to hand-to-hand combat training in the military.  The Veteran's separation examination was also silent of complaints or diagnosis of any fatty tumor or right forearm condition.  (Again, the examiner's reliance on the lack of in-service findings is totally appropriate in this case since the Veteran's own statements of in-service symptoms are accorded no probative value.)  The VA examiner additionally noted the Veteran's conflicting statements of record, where he reported that he did not notice any fatty tumor until 1997 or 1998, when working for the nuclear power plant.  Thus, the examiner opined that it was less likely as not that the right arm fatty tumor was caused by or a result of injury in the military related to hand-to-hand combat training.  

While the examiner stated that the Veteran did have a lipoma on his right forearm and literature stated that lipomas may be a result of trauma or their detection may be incidental, service treatment records were silent for any forearm condition.  The examiner also noted that lipomas may not be visible for years following trauma, but there was no documentation of the condition until many years after discharge.  Finally, he noted that the Veteran's statements that he did not notice his lipoma until 1997 or 1998 and used to hit his arm often while working at the nuclear power plant indicated that the lipoma could have occurred after military service.  The Board finds this opinion probative as the examiner considered the relevant evidence of record and provided a full rationale for his opinion.

The record also contains a medical opinion written by the Veteran to be signed by his physician, which finds that the Veteran's repeated blows from hand-to-hand combat Infantry training caused the Veteran's large fatty tumor of the right forearm.  As noted above, this statement has never been signed by the Veteran's physician and has often included additional notes in the Veteran's handwriting (and initialed with the Veteran's own initials).

The Board finds that the Veteran's right arm lipoma (or "fatty tumor") is unrelated to service.  The record indicates that the Veteran was first diagnosed with a right arm skin abnormality in 1998-decades after service.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, 230 F.3d 1330.

The Board acknowledges that the Veteran claims that he had an in-service injury, and reported at his VA examination that he first noticed a growth on his right arm in service.  As already stated above, the Veteran has shown that he is not a credible historian and provides inconsistent statements and submits falsified documents.  For example, in March 1998, the Veteran reported that many years ago while working at the nuclear power plant, he used to strike his right arm against things all the time.  He then noted swelling on the right forearm, which progressively became larger.  At no time did the Veteran mention noticing swelling earlier than that time or during service.  Similarly, at his hearing in August 2005, the Veteran confirmed that timeline; specifically, that the lump on his right forearm did not materialize until about 1997 or 1998.  He subsequently attempted to allege that the injury to his forearm occurred in service.  The Veteran is simply not credible, and his subsequent statements of in-service forearm problems are rejected.

When informed by his representative at the August 2005 hearing that service connection is only awarded for disabilities that were related to disease or injury incurred during service, the Veteran stated that he felt that there should be mitigating circumstances because he came from a military family.  He also argued that the case could be made that the government has been involved in a war on terrorism since approximately 1971, therefore, the Veteran would still be considered to be serving in the military at the time he was diagnosed in 1997 or 1998.

The Veteran's arguments that there should be mitigating circumstances regarding his claim, and that his time working at the power plant after separation should be considered to be part of active duty, the Board finds that there is absolutely no basis in law for these assertions.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2010); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  The Veteran's active duty service ended at separation in December 1978, and the development of a disability after separation that a competent examiner has found was not incurred by the Veteran's alleged in-service injuries, cannot be the basis for establishing entitlement for service connection.

For all the foregoing reasons, the claim of entitlement to service connection for a right forearm injury with a large fatty tumor must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

C.  Skin Disability on Hands and Arms

The Veteran argues that he developed a skin disability (characterized as "brown spots") on his hands and arms due to herbicide exposure.  He specifically alleges that he was exposed to Agent Orange from his father's combat boots when his father returned from his tour of duty in Vietnam when the Veteran was a child.

Service treatment records are silent for any complaints of or treatment for any skin problems.  In August 1976 and September 1976 Reports of Medical History, the Veteran denied skin diseases.  On separation examination in October 1978, the Veteran's skin findings were normal.  At separation in December 1978, the Veteran noted that there had been no change in his medical condition.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service with competent evidence of herbicide exposure, who develops one of the aforementioned conditions.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996). 

Here, the Veteran does not assert that he served in Vietnam, and the record confirms such.  Accordingly, as the Board finds that the record contains no evidence that the Veteran served in-country in Vietnam, he is not entitled to a presumption of herbicide exposure.  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  Here, however, the record does not support a finding that the Veteran was actually exposed to herbicides during service.

Per the Veteran's own assertions, the Veteran was not exposed to herbicides during service.  He alleges that he was exposed from his father's combat boots when his father returned from Vietnam when the Veteran was younger.  The Veteran, again, is arguing for exposure to herbicide or the incurrence of a disability outside his time on active duty.  The law does not compensate Veterans for disabilities that were incurred prior to or after service, without some evidence of aggravation or incurrence during service.

Further, the record is silent for any diagnosis of a skin disability of the hands and arms, to include any diagnosis of cancer.  In this case, the Board acknowledges that the Veteran is competent to report the occurrence of brown spots on his hands and arms.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (noting that an alleged skin disorder of boils, blotches, rash, soreness, and itching since service may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  However, a medical nexus opinion is still required relating such a skin disorder to herbicide exposure or service (without any credible assertion of continuity of symptomatology, which is absent here).  Id.  The record does not contain such an opinion. 

For all the foregoing reasons, the claim of entitlement to service connection for a skin disability of the arms and hands must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Disability Characterized by General Malaise

The Veteran argues that he developed general malaise due to herbicide exposure and ionizing radiation exposure.

Service treatment records reflect that in February 1977 the Veteran complained of vomiting, diarrhea, fever, chills, fatigue, and general malaise.  The Veteran was found to have viral gastroenteritis.  The October 1978 separation examination shows all normal findings.  At separation in December 1978, the Veteran noted that there had been no change in his medical condition.

Since service, the Veteran has not been diagnosed with a disability related to his complaints of malaise.  General malaise does not qualify as a current disability for which service connection can be granted.  (The Board notes that the Veteran's claim for service connection for viral gastroenteritis is addressed in the remand portion of this decision.)  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a disability characterized by general malaise must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the appellant and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the matter of whether the Veteran has a current disability characterized by general malaise, which is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individuals is shown to be other than a layperson without the appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on a medical matter such as this-offering a competent diagnosis of a disability characterized by general malaise.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim of entitlement to service connection for a disability characterized by general malaise must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

E.  Pulmonary Disorder

The Veteran argues that he developed a pulmonary disorder due to asbestos exposure and exposure to second-hand tobacco smoke.

Service treatment records are silent for any complaints of or treatment for any pulmonary disorder or symptoms.  In August 1976 and September 1976 Reports of Medical History, the Veteran denied sinusitis, hay fever, tuberculosis, asthma, shortness of breath, pain or pressure in chest, or a chronic cough.  On separation examination in October 1978, the Veteran's pulmonary findings were normal.  The Veteran's chest x-ray was negative.  At separation in December 1978, the Veteran noted that there had been no change in his medical condition.

Private treatment records from the Veteran's prior employer reflect that he was provided with multiple pulmonary function tests and physical examinations from December 1985 to March 1991.  The Veteran continuously denied lung problems, shortness of breath, wheezing/asthma, and emphysema.  The Veteran also repeatedly denied any injuries, illnesses, or problems since each prior medical examination.  The Veteran's pulmonary functions tests were all marked "acceptable," and no lung disability was diagnosed.

At his August 2005 hearing, the Veteran was asked by his representative whether he had been diagnosed with any chronic respiratory condition due to asbestos exposure or second-hand smoke.  The Veteran requested that he have a medical test, blood work, and MRI to examine his whole body and determine whether he had a current disability.

In July 2007, the Veteran was afforded a chest x-ray, which was normal.  In August 2008, the Veteran had another chest x-ray, where a left nodule was found.  On follow-up, a right nodule was also found.  In September 2008, a CT scan was ordered of the chest to determine whether the Veteran had pulmonary nodules.  A CT of the chest, however, revealed normal findings.  The lungs were clear, and there were no soft tissue masses, infiltrates, or pleural effusions.

In January 2010, the Veteran submitted a statement, allegedly signed by a physician that noted that the Veteran's lungs "were a mess" and would not improve.  He also noted that the effects of second-hand smoke were known.  While the Board harbors strong suspicions about the validity of the January 2010 opinion, considering that the Veteran has a history of submitting fraudulent medical statements, the Board has considered this evidence in furtherance of the Veteran's claim.  The doctor's statement, however, is not helpful to the Veteran's claim for service connection for a pulmonary disability.  No diagnosis or nexus opinion relating any pulmonary disability to service was provided, and the determination of the Veteran's lungs as a "mess" did not correspond to the medical evidence of record.  While the physician generally mentioned second-hand smoke, he did not opine as to whether a specific lung disability of the Veteran's was related to in-service exposure of second-hand smoke.  For these reasons, the Board affords this opinion no probative weight.

The probative evidence of record reflects that, since service, the Veteran has not been diagnosed with a pulmonary disability.  Although the Veteran claims "difficulty breathing," the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for a pulmonary disability must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The Board notes that while the record contains two x-rays with abnormal lung findings, on further and more comprehensive CT testing, it was determined that the Veteran's lungs were normal.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the appellant and his representative; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the matter of whether the Veteran has a current pulmonary disability, which is a matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As none of the above-named individuals is shown to be other than a layperson without the appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on a medical matter such as this-namely offering a competent diagnosis of a pulmonary disability.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

As the Veteran has not been diagnosed with a current pulmonary disability, the claim of entitlement to service connection for such disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

F.  Headaches

The Veteran argues that he developed headaches due to exposure to ionizing radiation.

Service treatment records reflect that in August 1976 and September 1976 Reports of Medical History, the Veteran denied frequent or severe headaches.  In August 1977, the Veteran reported a sore throat, nausea, stomach upset, and headaches.  The Veteran was diagnosed with a probable upper respiratory infection.  On separation examination in October 1978, clinical evaluations of the head and neurologic system were normal.  At separation in December 1978, the Veteran noted that there had been no change in his medical condition.

Private medical records from the Veteran's post-service employer reflect that the Veteran was provided with several physicals from February 1987 to March 1991.  The Veteran continuously denied frequent or severe headaches.  The Veteran also repeatedly denied any injuries, illnesses, or problems since each prior medical examination.

In August 1993, the Veteran complained of headaches and was diagnosed with tension headaches.  He was prescribed Tylenol for five days.  In December 2001, the Veteran complained of severe headaches lasting for three days after doing a large amount of reading and research in the law library.

At his August 2005 hearing, the Veteran testified that he often had headaches.

While the Veteran has not been diagnosed with a headache disability, he is competent to report that he has frequent headaches because headaches are capable of lay observation.  See, e.g., Charles v. Principi, 16 Vet. App. 270, 374 (2002) (veteran was competent to testify of symptoms of tinnitus (ringing in the ears) because such symptoms were capable of lay observation).  Despite this, the Board finds that the Veteran's headaches are unrelated to service.

As previously noted, while the Veteran complained of headaches in conjunction with an upper respiratory infection in August 1977, the remainder of his service treatment records are silent for complaints of recurrent headaches, and the October 1978 separation examination showed that clinical evaluation of the head and neurologic system were normal.  Several years after separation, the Veteran continuously denied the occurrence or history of frequent or severe headaches.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, 230 F.3d 1330.

Regarding the Veteran's assertion of exposure to ionizing radiation in service, service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation-exposed veteran" is someone who participated in a "radiation-risk activity."  38 C.F.R. §§ 3.309(d)(3)(ii)(B).  The Veteran does not qualify as a "radiation-exposed veteran" as defined under 38 C.F.R. § 3.309(d)(3).

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations; bone cancer, multiple myeloma, and prostate cancer are all specifically enumerated as being radiogenic diseases.  38 C.F.R. § 3.311(b)(2).  When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).  There is no evidence that the Veteran has been diagnosed with a radiogenic disease, or that headaches qualify as such a disease.

Here, the Board finds that there is simply no evidence whatsoever that the Veteran was exposed to ionizing radiation during service.  The Veteran has only asserted that he was exposed to radiation after separation from active duty, when he worked at a nuclear power plant.  As previously noted, while the Veteran argues that the United States has been engaged in a war against terrorism since 1971, under the law, the Veteran does not qualify for service connection for a disability based on any possible exposure to ionizing radiation that occurred after service (in this case, over a decade after separation).

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions by the Veteran; however, none of this evidence provides a basis for allowance of the claim.  The Veteran has not asserted continuity of symptomatology since service (although, even if he had alleged continuity of symptomatology, the Board would find it not credible), and there is absolutely no evidence to establish that the Veteran was exposed to ionizing radiation in service.  Therefore, the Veteran's lay assertions have no probative value.

As the Veteran's headaches are unrelated to active duty service, the claim of entitlement to service connection for such disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

G.  Hypertension

The Veteran asserts that he currently has a diagnosis of hypertension that should be related to service.  After a full review of the record, including the medical evidence, as well as statements made by the Veteran and on his behalf, the Board finds that service connection is not warranted for hypertension.

In addition to the general laws and regulations governing service connection previously discussed, hypertension is presumed to be the result of service when it is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 mm. or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.).

The Veteran's service treatment records do not reflect a diagnosis of hypertension or any elevated blood pressure readings. At induction and on Reports of Medical History dated in August 1976 and September 1976, the Veteran denied any high or low blood pressure.  During service, he has blood pressure readings of 110/70, 122/80, 120/70, 118/76, 106/78, 84/68, 120/80, and 104/80.  See February 1977, June 1977, August 1977, January 1978, May 1978, July 1978, October 1978 service treatment records.  The October 1978 separation examination shows blood pressure was 128/76.

Private medical records from the Veteran's post-service employer reflect that the Veteran was provided with several physicals from February 1987 to March 1991.  The Veteran continuously denied a history of or current high blood pressure.  The Veteran also repeatedly denied any injuries, illnesses, or problems since each prior medical examination.

Blood pressure readings from a physical in March 1990 reflected elevated readings of 124/98, 128/98, 146/98, and 136/98.  In March 1991, however, the Veteran's blood pressure reading was 110/72.  Prison medical treatment records from July 2002 reflect that the Veteran's blood pressure was elevated.  The Veteran was placed on medication and scheduled for repeated follow-ups.

The Board finds that service connection for hypertension is not established.  The Veteran had no elevated blood pressure readings in service or any diagnosis of hypertension.  Additionally, there is no competent evidence that hypertension was manifested to a compensable degree within one year following service discharge.  The record reflects that the Veteran had one episode of elevated readings over a decade after separation and was first placed on medication for hypertension in July 2002, more than 20 years after service.  While not a dispositive factor, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, 230 F.3d 1330.

Furthermore, to whatever extent the assertions advanced by the Veteran and/or his representative are being advanced to establish a medical nexus between current hypertension and service, such assertions provide no basis for allowance of the claim.  Matters of diagnosis and etiology for a disability such as hypertension are within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As neither the Veteran nor his representative are shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter such as the etiology of hypertension.  See, e.g., Bostain, 11 Vet. App. at 127 (citing Espiritu, 2 Vet. App. 492).  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For these reasons, the Board finds that any lay assertions as to medical nexus between current hypertension and service, alone, do not constitute persuasive evidence to support the claim.

For all the foregoing reasons, the claim for service connection for hypertension must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right forearm injury with a large fatty tumor is denied.

Entitlement to service connection for a skin disability on hands and arms to include possible cancer, due to herbicide exposure, is denied.

Entitlement to service connection for a disability characterized by general malaise, due to exposure to herbicides and ionizing radiation, is denied.

Entitlement to service connection for a pulmonary disorder, due to asbestos exposure and exposure to second-hand tobacco smoke is denied.

Entitlement to service connection for headaches, due to ionizing radiation is denied.

Entitlement to service connection for hypertension with stress is denied.


REMAND

As indicated in the introduction, above, the claims file reflects that the Veteran has filed a timely NOD with the May 2008 rating decision regarding denials for entitlement to service connection for arthritis of fingers, hands, arms, legs, and gout and for viral gastroenteritis.

By filing a timely NOD with these issues, the Veteran has initiated appellate review on these issues.  38 C.F.R. § 20.302(a) (2010).  However, the RO has yet to issue an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, the claims of entitlement to service connection for arthritis of fingers, hands, arms, legs, and gout and for viral gastroenteritis must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are REMANDED for the following action:

The RO must furnish to the Veteran and his representative an SOC addressing the claims of entitlement to service connection for arthritis of fingers, hands, arms, legs, and gout and for viral gastroenteritis.  The RO should also furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for submitting a perfected appeal on those issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


